FILED
                            NOT FOR PUBLICATION                             MAY 31 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-10169

               Plaintiff - Appellee,             D.C. No. 2:15-cr-00052-SPL

 v.
                                                 MEMORANDUM*
ISRAEL LUPERCIO-MENDOZA, a.k.a.
Israel Mendoza-Lupercio,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Steven P. Logan, District Judge, Presiding

                              Submitted May 24, 2016**

Before:        REINHARDT, W. FLETCHER, and OWENS, Circuit Judges.

      Israel Lupercio-Mendoza appeals from the district court’s judgment and

challenges his guilty-plea conviction and 63-month sentence for reentry of a

removed alien, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
386 U.S. 738 (1967), Lupercio-Mendoza’s counsel has filed a brief stating that

there are no grounds for relief, along with a motion to withdraw as counsel of

record. Lupercio-Mendoza has filed a pro se supplemental brief. No answering

brief has been filed.

      Lupercio-Mendoza waived his right to appeal his conviction and sentence.

Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                   15-10169